 



EXHIBIT 10.3

Form Option Award to Directors

PRIDE INTERNATIONAL, INC.
2004 DIRECTORS’ STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

     This option agreement (“Option Agreement” or “Agreement”) executed between
PRIDE INTERNATIONAL, INC. (the “Company”), and ___(the “Optionee”), a
nonemployee Director of the Company or one of its Subsidiaries, regarding a
right (the “Option”) awarded to the Optionee on ___(the “Award Date”) to
purchase from the Company up to but not exceeding in the aggregate ___shares of
Common Stock (as defined in the Pride International, Inc. 2004 Directors’ Stock
Incentive Plan (the “Plan”)) at the price of $___.___per share, such number of
shares and such price per share being subject to adjustment as provided in the
Plan, and further subject to the following terms and conditions:

     1. Relationship to Plan

     This Option is subject to all of the terms, conditions and provisions of
the Plan and administrative interpretations thereunder, if any, which have been
adopted by the Committee and are in effect on the date hereof. Except as defined
herein, capitalized terms shall have the same meanings ascribed to them under
the Plan. For purposes of this Option Agreement:

     (a) “Disability” means a permanent or total disability as defined in
Section 22(e)(3) of the Internal Revenue Code of 1986, as amended.

     (b) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     (c) “Mandatory Resignation” means a Grantee’s resignation in compliance
with the terms of the Company’s Corporate Governance Guidelines, as determined
by the Committee.

     (d) “Option Shares” means the shares of Common Stock covered by this Option
Agreement.

     (e) “Retirement” means the Optionee’s termination of his or her position
after attaining age 75.

 



--------------------------------------------------------------------------------



 



     2. Exercise Schedule

     (a) This Option may be exercised in installments in accordance with the
following schedule:

              Percentage of Additional Option Date Vested   Shares Available for
Purchase
____________
    50 %
____________
    50 %
 
     
 
    100 %

     The Optionee must be in continuous service as a Director of the Company or
any of its Subsidiaries from the Award Date through the date of exercisability
in order for the Option to become exercisable with respect to additional shares
of Common Stock on such date.

     (b) This Option shall become fully exercisable, irrespective of the
limitations set forth in subparagraph (a) above, provided that the Optionee has
been in continuous service as a Director of the Company or any of its
Subsidiaries since the Award Date, upon the occurrence of:

     (i) a Change in Control or

     (ii) the Optionee’s termination of his or her position by reason of death,
Disability, Retirement or Mandatory Resignation.

     (c) To the extent the Option becomes exercisable, such Option may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Option pursuant to the terms
of this Agreement or the Plan.

     3. Termination of Option

     The Option hereby granted shall terminate and be of no force and effect
with respect to any shares of Common Stock not previously purchased by the
Optionee at the earliest time specified below:

     (a) the tenth anniversary of the Award Date;

     (b) if the Optionee’s service with the Company and its Subsidiaries is
terminated by the Company or a Subsidiary for Cause at any time after the Award
Date, then the Option shall terminate immediately upon such termination of
Optionee’s service or

     (c) if the Optionee’s service with the Company and its Subsidiaries is
terminated for other than Cause or for any reason other than identified in
Section 2(b) at any time after the Award Date, then, unless otherwise determined
by the Committee, the unvested portion of such Option shall terminate
immediately upon such termination of the Optionee’s service and the vested
portion of such Option shall remain exercisable pursuant to the terms of this
Agreement or the Plan.

2



--------------------------------------------------------------------------------



 



     In any event in which the Option remains exercisable for a period of time
following the date of termination of Optionee’s service, the Option may be
exercised during such period of time only to the extent it was exercisable as
provided in Section 2 on such date of termination of Optionee’s service. The
portion of the Option not exercisable upon termination of Optionee’s service
shall terminate and be of no force and effect upon the date of the Optionee’s
termination of service.

     4. Exercise of Option

     Subject to the limitations set forth herein and in the Plan, this Option
may be exercised by written notice provided to the Company as set forth in
Section 5. Such written notice shall (a) state the number of shares of Common
Stock with respect to which the Option is being exercised and (b) be accompanied
by cash or shares of Common Stock (not subject to limitations on transfer) or a
combination of cash and Common Stock payable to Pride International, Inc. in the
full amount of the purchase price for any shares of Common Stock being acquired;
provided, however, that any shares of Common Stock delivered in payment of the
option price that are or were the subject of an award under the Plan must be
shares that the Optionee has owned for a period of at least six months prior to
the date of exercise. For the purpose of determining the amount, if any, of the
purchase price satisfied by payment in Common Stock, such Common Stock shall be
valued at its Fair Market Value on the date of exercise.

     Notwithstanding anything to the contrary contained herein, the Optionee
agrees that he will not exercise the option granted pursuant hereto, and the
Company will not be obligated to issue any option shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended (the “Act”), the Company may, at its election, require the
Optionee to give a representation in writing in form and substance satisfactory
to the Company to the effect that he is acquiring such shares for his own
account for investment and not with a view to, or for sale in connection with,
the distribution of such shares or any part thereof.

     If any law or regulation requires the Company to take any action with
respect to the shares specified in such notice, the time for delivery thereof,
which would otherwise be as promptly as possible, shall be postponed for the
period of time necessary to take such action.

     5. Notices

     Notice of exercise of the Option must be made in the following manner,
using such forms as the Company may from time to time provide:

     (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057, in which case the date of exercise shall be
the date of mailing; or

3



--------------------------------------------------------------------------------



 



     (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057, in which
case the date of exercise shall be the date when receipt is acknowledged by the
Company.

     Notwithstanding the foregoing, in the event that the address of the Company
is changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.

     Any other notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Optionee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Optionee at the address specified at the end of this Agreement or at such other
address as the Optionee hereafter designates by written notice to the Company.

     6. Assignment of Option

     Subject to the approval of the Committee, in its sole discretion, the
Option may be transferred by the Optionee to (i) the children or grandchildren
of the Optionee (“Immediate Family Members”), (ii) a trust or trusts for the
exclusive benefit of such Immediate Family Members (“Immediate Family Member
Trusts”) or (iii) a partnership or partnerships in which such Immediate Family
Members have at least 99% of the equity, profit and loss interests (“Immediate
Family Member Partnerships”). Subsequent transfers of transferred Options shall
be prohibited except by will or the laws of descent and distribution, unless
such transfers are made to the original Optionee or a person to whom the
original Optionee could have made a transfer in the manner described herein. No
transfer shall be effective unless and until written notice of such transfer is
provided to the Committee, in the form and manner prescribed by the Committee.
Following transfer, any such Options shall continue to be subject to the same
terms and conditions as were applicable immediately prior to transfer, and,
except as otherwise provided herein, the term Optionee shall be deemed to refer
to the transferee.

     After the death of the Optionee, exercise of the Option shall be permitted
only by the Optionee’s executor or the personal representative of the Optionee’s
estate (or by his assignee, in the event of a permitted assignment) and only to
the extent that the option was exercisable on the date of the Optionee’s death.

     7. Stock Certificates

     Certificates representing the Common Stock issued pursuant to the exercise
of the Option will bear all legends required by law and necessary or advisable
to effectuate the provisions of the Plan and this Option. The Company may place
a “stop transfer” order against shares of the Common Stock issued pursuant to
the exercise of this Option until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 7 have
been complied with.

4



--------------------------------------------------------------------------------



 



     8. Shareholder Rights

     The Optionee shall have no rights of a shareholder with respect to shares
of Common Stock subject to the Option unless and until such time as the Option
has been exercised and ownership of such shares of Common Stock has been
transferred to the Optionee.

     9. Withholding

     No certificates representing shares of Common Stock purchased hereunder
shall be delivered to or in respect of an Optionee unless the amount of all
federal, state and other governmental withholding tax requirements imposed upon
the Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes, if any, which it determines is required in connection with this Option.
The Optionee may pay all or any portion of the taxes required to be withheld by
the Company or paid by the Optionee in connection with the exercise of all or
any portion of this Option by delivering cash, or, with the Committee’s
approval, by electing to have the Company withhold shares of Common Stock, or by
delivering previously owned shares of Common Stock, having a Fair Market Value
equal to the amount required to be withheld or paid. The Optionee may only
request withholding Option Shares having a Fair Market Value equal to the
statutory minimum withholding amount. The Optionee must make the foregoing
election on or before the date that the amount of tax to be withheld is
determined. If the Optionee is subject to the short-swing profits recapture
provisions of Section 16(b) of the Exchange Act, any such election shall be
subject to such other restrictions as may be established by the Committee in
order that satisfaction of withholding tax obligations with shares of Common
Stock might be exempt from the operation of Section 16(b) of the Exchange Act in
whole or in part.

     10. Successors and Assigns

     This Agreement shall bind and inure to the benefit of and be enforceable by
the Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

     11. No Continued Service Guaranteed

     No provision of this Option Agreement, and no action of the Company or the
Committee with respect hereto, shall confer or be construed to confer any right
upon the Optionee to continue as a Director the Company or any Subsidiary.

     12. Governing Law

     This Option Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Delaware.

5



--------------------------------------------------------------------------------



 



     13. Amendment

     This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Optionee.

         

      PRIDE INTERNATIONAL, INC.
 
       
Date:
      By:

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


      Name:

      Title:

     The Optionee hereby accepts the foregoing Option Agreement, subject to the
terms and provisions of the Plan and administrative interpretations thereof
referred to above.

         

      OPTIONEE:
 
       
Date:
       

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

6